DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5 November 2021.
Applicant's election with traverse of Claims 1-17 in the reply filed on 5 November 2021 is acknowledged.  The traversal is on the ground(s) that the “four Groups of claims are inexorably linked.” This is not found persuasive, because the standard for restriction under 371 is whether the claims recite a special technical feature; they do not for the reasons provided in the restriction, and Applicant has not rebutted the evidence against a special technical feature. In addition, there would be a search burden because each group raises its own issues both under 112 and on the merits. Moreover, because product claims are examined on their own merits and not with reference to a process which produce it or to a process of using the product, searches for a product and for processes either of making the product or of using the process can require multiple non-overlapping searches. In addition, there is a reasonable likelihood that the subject matter in each group of claims will diverge during the course of prosecution, thereby increasing the burden during prosecution.
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebralla et al. (DE102015225185A1).
Regarding Claim 1, Sebralla et al. (DE’185) teaches a process for an anticorrosion pretreatment of a metallic surface comprising steel, galvanized steel, aluminum, magnesium and/or a zinc-magnesium alloy [0078, 0092], wherein the metallic surface is brought into contact with an aqueous composition A comprising a) from 0.01 to 0.5 g/l (calculated as solid addition) (“more preferably 0.08 to 0.35 g/l, particularly preferably 0.15 up to 0.20 g / l and very particularly preferably approx. 0.17 g / l” [0029, 0032]) of at least one copolymer comprising, in an alternating configuration, i) monomer units comprising at least one carboxylic acid group and/ or phosphonic acid group and ii) monomer units not comprising any acid group [0001, 0009, 0025, 0042], and the metallic surface is brought into contact with an acidic aqueous composition B comprising b 1) at least one compound selected from the group consisting of titanium, zirconium and hafnium compounds [0009, 0037]. The metallic surface is 
	Regarding Claim 2, the monomer units i) comprise at least one carboxylic and/ or phosphonic acid group as required in Claim 1 and also the monomer units ii) include alkylenes, styrene, vinyl alcohol, vinyl acetate, vinyl ethers, ethylenimine, (meth)acrylic esters and/or (meth)acrylamide [0048].
Regarding Claim 3, DE’185 teaches that monomer units i) preferably have two carboxylic acid groups [0044] and that the monomer units ii) are preferably vinyl ethers [0050].
Regarding Claim 4, DE’185 teaches that the at least one copolymer a) in the composition A has both a degree of polymerization based on two monomer units in an 227843-1345170566US01alternating configuration in the range from 25 to 5700 and also that its number average molecular weight is in the range from 5000 to 1 000 000 g/mol [0059].
Regarding Claim 6, DE’185 teaches that the metallic surface is brought into contact iii) simultaneously as noted above with the composition A and the composition B and that the concentration of the at least one copolymer a) in the composition A is in the range from 25-35 mg/L (calculated as solid addition) [0032].
Regarding Claim 7, a pH of the composition B is in the range from 2 to 5.5 [0034].
 Regarding Claim 8, b2) in the composition B is at least one organoalkoxysilane, organosilanol, polyorganosilanol, organosiloxane and/or polyorganosiloxane [0009].

Regarding Claim 10, b2) in the composition B is at least one organoalkoxysilane, organosilanol, polyorganosilanol, organosiloxane and/or polyorganosiloxane having in each case at least one amino group, urea group, imido group, imino group and/or ureido group per organoalkoxysilane/organosilanol unit [0035].
Regarding Claim 11, b1) in the composition B is at least one complex fluoride selected from the group consisting of a complex fluoride of titanium, zirconium and hafnium [0037].
Regarding Claim 12, a content of free fluoride in the composition B is in the range from 0.0 15 to 0.15 g/l [0070].
Regarding Claim 13, the composition B additionally comprises b3) at least one type of cation-selected from the group consisting of cations of metals of transition groups 1 to 3 and 5 to 8 including the lanthanides and also main group 2 of the Periodic Table of the Elements and also of lithium, of bismuth and of tin and/or at least one corresponding compound [0016].
Regarding Claim 14, b3) is at least one type of cation selected from the group consisting of the cations of cerium and further lanthanides, chromium, iron, calcium, cobalt, copper, magnesium, manganese, molybdenum, nickel, niobium, tantalum, yttrium, vanadium, lithium, bismuth, zinc and tin and/or at least one corresponding compound [0063].
Regarding Claim 15, the composition B comprises a zinc cation, copper cation, and/or cerium cation, and/or at least one molybdenum compound as b3) [0063].
Regarding Claim 16, US’185 teaches that the composition B can comprise zinc cations, copper cations, cerium cations, and/ or at least one molybdenum compound (calculated as molybdenum) as b3) 
Regarding Claim 17, the metallic surface comprises steel and/or galvanized steel [0092].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebralla et al. (DE 102015225185 A1).
Regarding Claim 5, DE’185 teaches that aqueous composition A and acidic aqueous composition B are mixed in a bath in order to contact a metal substrate simultaneously with both compositions [0017, 0025-0026, 0094-0097]. DE’185 fails to teach that the metallic surface is first brought into contact with composition A and then with composition B. It is prima facie obvious to perform steps in any order or simultaneously. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of DE’185 by bringing the metallic surface into contact i) firstly with the composition A and then with the composition B, wherein a concentration of the at least one copolymer a) in the composition A is in the range from 0.01 to 0.5 g/l (calculated as solid addition) -- for example, by placing a metal surface into a bath and then adding first composition A to the bath (so that the metal surface is first brought into contact with composition A) and then adding composition B to the bath (so that the metal surface is then brought into contact with composition B) in order to coat a metal surface in a bath by contacting it with composition A and B as suggested by DE’185.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712